PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,781,262
Issue Date: 22 Sep 2020
Application No. 15/600,011
Filing or 371(c) Date: 19 May 2017
Attorney Docket No. P32401-US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT (“Request”), filed January 11, 2021. The Request will be treated under 37 C.F.R. §1.705(b).  Applicant requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from three hundred twenty-three (323) days to three hundred thirty-eight (338) days, applying current 37 CFR 1.704(c)(10). The Office’s redetermination of the PTA indicates the correct PTA is three hundred thirty-eight (338) days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 323 days on September 22, 2020. Applicant timely submitted the present Request and a petition for a two month extension of time and required $640 fee on January 11, 2021. Pursuant to petitioner’s authorization, deposit account no. 03-2095 has been charged the required $210 fee for filing an application for patent term adjustment.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 302 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 126 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
105 days.



	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The PTA is 323 days (302 days of A Delay + 126 days of B Delay + 0 days of C Delay - 0 days of Overlap - 105 days of Applicant Delay).

The Request argues that no reduction, rather than a 15 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of an amendment on August 5, 2020 in response to a Notice to File Corrected Application Papers, mailed June 25, 2020, after a notice of allowance was mailed on May 6, 2020.  The Request asserts the period of Applicant Delay is 90 days.

The Request asserts the correct PTA is 338 days (302 days of A Delay + 126 days of B Delay + 0 days of C Delay – 0 days of Overlap – 90 days of Applicant Delay).

As will be discussed, the Office concurs that no reduction, not a 15 day period of reduction, is warranted pursuant to 37 CFR  1.704(c)(10) in connection with the filing of an amendment on August 5, 2020 in response to a Notice to File Corrected Application Papers, mailed June 25, 2020, after a notice of allowance was mailed on May 6, 2020.  

Therefore, the Office finds that the period of Applicant Delay is 90 days, and the correct PTA is 338 days (302 days of A Delay + 126 days of B Delay + 0 days of C Delay – 0 days of Overlap – 90 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 302 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 302 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 126 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 126 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination that the number of days of Applicant Delay is 105 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 90 days. 

The Request argues no reduction, not a 15 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of an amendment on August 5, 2020 in response to a Notice to File Corrected Application Papers, mailed June 25, 2020, after a notice of allowance was mailed on May 6, 2020.  The Office concurs.

37 CFR § 1.704(c)(10) is the pivotal rule in this request for redetermination.

Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351, 129 USPQ2d 1240 (Fed. Cir. 2019) impacted 37 CFR 1.704(c)(10). See, the Federal Register notice, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu 85 Fed. Reg. 36335 (June 16, 2020).  Relevant PTA rules have been revised to focus on the delay due to applicant's action, rather than the consequences to the Office due to the applicant's actions. Applicant has requested that the Office apply current 37 CFR 1.704(c)(10) to the PTA calculation.

Current 37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination incompliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

Turning to the facts of this case:  A Notice of Allowance was mailed on May 6, 2020. On June 25, 2020, the Office mailed a Notice To File Corrected Application Papers (“Notice”), which 

The 15 day period of reduction has been removed

The period of Applicant Delay is 90 days.


Conclusion

The Request asserts the correct period of Applicant Delay is 90 days and the correct PTA is 338 days (302 days of A Delay + 126 days of B Delay + 0 days of C Delay – 0 days of Overlap – 90 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 90 days.   Therefore, the correct PTA is 338 days (302 days of A Delay + 126 day of B Delay + 0 days of C Delay - 0 days of Overlap - 90 days of Applicant Delay).

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by three hundred thirty-eight (338) days. No additional fees are required.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction